                                 Case 19-33568-mvl7 Doc 38 Filed 12/06/19             Entered 04/20/20 15:26:03       Page 1 of 1
BTXN 208 (rev. 07/09)
                            Motion for joint administration of cases 19−33568; 19−33569; 19−33571 Portfolio Secure Lone, LLC's Motion for Entry       Case #
IN RE: Eric C. Blue           of an Order (i) Directing Joint Administration of Related Chapter 7 Cases and (ii) Granting Related Relief Filed by 19−33568−bjh7
                                                                     Creditor Portfolio Secure Lone, LLC (4)
DEBTOR
                                                                          TYPE OF HEARING

Creditor Portfolio Secure                                                          VS
Lone, LLC
PLAINTIFF /                                                                                                                                    DEFENDANT /
MOVANT                                                                                                                                         RESPONDENT


O. Alaniz
ATTORNEY                                                                                                                                       ATTORNEY


                                                                               EXHIBITS
Portfolio Secure Lone Exhibits 1−6 (See enclosed exhibit list.)




Shanette Green                                                            12/6/2019                                 Harlin DeWayne Hale
                                                                          HEARING
REPORTED BY                                                                                                          JUDGE PRESIDING
                                                                          DATE
